Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section1350 (as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act Of 2002) In connection with the Quarterly Report of RVPLUS, Inc. (the “Company”) on Form 10-Q for the quarter endedOctober 31, 2011 as filed with the Securities and Exchange Commission (the “Report”), I, Christopher M. Day, Chief Executive Officer, Principal Accounting Officer, Chief Financial Officer and Director of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. RVPLUS, INC. Date:December 15, 2011 By: /s/ Christopher M. Day Christopher M. Day Director, President, Chief Executive Officer, Chief Accounting Officer, and Principal Financial Officer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to RVPLUS, Inc. and will be retained by RVPLUS, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
